Citation Nr: 1754366	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the RO in Montgomery, Alabama, which granted an increased rating to 20 percent for lumbosacral strain with degenerative disc disease (low back disability) effective July 23, 2009 (date of claim for increase).  

Throughout the pendency of the increased rating claim from July 23, 2009, the Veteran reported that he was unable to work due to the service-connected low back disability.  See June 2010 Notice of Disagreement, January 2012 Substantive Appeal, and March 2016 Statement in Support of Claim.  Such statements raised an informal claim for TDIU that attached to the rating issue that began July 23, 2009.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009) (holding that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal).

In January 2012, the Veteran also submitted a claim for service connection for hepatitis C.  In September 2015, the Board remanded the issue of service connection for hepatitis C for a VA examination and opinion, and the issue of a TDIU for notice and to provide a TDIU claim form (VA Form 21-8940).  As a result of the ordered development, service connection was established for hepatitis C effective January 10, 2012; therefore, that issue is no longer before the Board.  See October 2016 rating decision.  The issue of entitlement to a TDIU is the only issue that remains before the Board.  

In February 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran notice of an inferred TDIU claim that informed the Veteran of the requirements to establish TDIU, and enclosed the TDIU claim form for the Veteran to complete and return.  Thereafter, the AOJ readjudicated the claim.  See October 2016 Supplemental Statement of the Case.  In consideration thereof, the Board finds that there was substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The TDIU rating period on appeal is from July 23, 2009, the date the informal claim for increased rating was received, forward.

The appeal is REMANDED to the AOJ.  


REMAND

The issue of entitlement to a TDIU is remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b) (2017).  In this case, the Veteran contends that he is unemployable due to service-connected disabilities.  See March 2016 Statement in Support of Claim (reporting that the pain and the functional impairment arising from the service-connected back disability prevented him from securing or maintaining substantially gainful employment).  

For the TDIU rating period from July 23, 2009, forward, the service-connected disabilities are the low back disability, rated at 20 percent from July 23, 2009 and 40 percent from February 18, 2015, and hepatitis C, rated at 20 percent from January10, 2012.  See January 2010, February 2015, and October 2016 rating decisions.  The staged disability ratings for the low back disability do not meet the combined rating percentage criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  From February 18, 2015, forward, the combined rating of all service-connected disabilities is 50 percent.  While the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., low back disability), the combined rating percentage for the service-connected disabilities is not 70 percent or higher.  The threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the TDIU rating period on appeal.

There is evidence of record suggesting that the service-connected disabilities may have rendered the Veteran unemployable.  In the June 2010 notice of disagreement, the Veteran contends that he is unable to work due to limited movement and constant pain associated with the low back disability.  In the June 2015 videoconference Board Hearing, the Veteran testified that he was last employed full-time in 2001; however, he has worked part-time since leaving the last full-time position.  The Veteran also testified that he is currently unemployed, and that he left the last full-time position due, in part, to back pain associated with the service-connected low back disability.  

With regard to functional impairment caused by the service-connected disabilities, during the TDIU rating period, the service-connected low back disability was manifested by constant or near constant low back pain treated with prescribed pain medications; limited capacity for prolonged standing or sitting; decreased range of motion with forward flexion limited to 10 degrees and a combined range of motion of 10 degrees, and no radiculopathy.  The service-connected hepatitis C was manifested by daily fatigue; intermittent nausea, arthralgia, and right upper quadrant pain; therapeutic treatment with medication; and abdominal ultrasound findings of normal liver with no cirrhosis. 

There is some evidence that suggests the Veteran has past work experience as a demolition machine operator and work in a body shop.  See September 2009 VA examination, Board hearing transcript at 21.  Because the Veteran's past work experience likely involved prolonged periods of standing and sitting and required some physical exertion involving the joints and/or muscles affected by the low back disability, the question is raised as to whether symptoms and functional impairment caused by service-connected disabilities rendered the Veteran unable to secure or maintain substantially gainful employment during the TDIU rating period.  

Because the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met at any time during the TDIU rating period on appeal, the issue of entitlement to a TDIU should be remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirement of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for consideration). 

In addition to referral to the VA Director of the Compensation Service, further development may be necessary to decide the TDIU issue.  As noted above, there is some indication of past work as a demolition machine operator and work in a body shop; however, no additional details have been provided regarding the Veteran's employment history, educational and vocational training, or how the service-connected disabilities affect the ability to secure and a follow substantially gainful employment.  38 C.F.R. § 4.16(b).  

In the February 2016 TDIU notice letter, the AOJ requested that the Veteran complete and return the enclosed TDIU claim form (VA Form 21-8940).  To date, the Veteran has not returned the completed TDIU claim form.  See October 2016 Supplemental Statement of the Case.  Where evidence requested in connection with a claim for increase, and such evidence is not furnished within one year after the date of the request, the claim will be considered abandoned, and no action will be taken after the expiration of one year unless a new claim is received.  38 C.F.R. § 3.158(a) (2017).  

As the Board will refer the claim for TDIU to the VA Director of the Compensation Service, the Veteran will be afforded another opportunity to submit the requested TDIU claim form.  In the event that the TDIU claim form is not completed and returned within one year of the request, the question of abandonment of the TDIU issue will be adjudicated.   

The representative requested that the Board direct a new VA examination to help determine the severity of the low back disability because the last VA examination was conducted in February 2015.  See August 2017 Appellant Brief.  The Board declines to direct a new VA examination because there is no assertion of inadequacy of the February 2015 VA examination, and the Veteran has not alleged worsening of symptoms or severity of back disability since that examination.  Instead, the Veteran has reported constant back pain, limited motion in the back, and limited capacity for prolonged sitting or standing throughout the pendency of this rating claim.  See June 2010 Correspondence, February 2015 VA examination, March 2016 Statement in Support of Claim.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95. 

Accordingly, the issue of TDIU is REMANDED for the following action:


1.  Refer the case to the VA Director of the Compensation Service for adjudication of a TDIU under 38 C.F.R. § 4.16(b).

2.  The AOJ should provide the Veteran the appropriate TDIU claim form (VA Form 21-8940).  Enclosed with the TDIU claim form, the AOJ should issue notice of the requirement to establish a TDIU.  The Veteran is notified that failure to complete and return the requested TDIU claim form will result in abandonment of the claim per 38 C.F.R. § 3.158.

3.  Thereafter, readjudicate the issue of TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

